DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. (US Pub. 2006/0237124 A1) in view of Bingham (US 4,763,985).
Regarding claims 1 and 2, Bartoli discloses a retroreflective high visibility printed product on a substrate including fabrics comprising two mirror layers on glass (transparent) microspheres (abstract). Specifically, Bartoli discloses an article of clothing comprising a layer of fabric, a binder layer, microspheres with partially 
Bartoli discloses the demetallized portions or seas of the microspheres have a dielectric mirror to improve retroreflection and contains an example where the binder contains reflective flake powder but does not generally disclose the binder containing reflective particles (abstract, [0015], [0024], [0031], and [0037]).
Bingham discloses a retroreflective construction comprising a monolayer of microspheres with associated dielectric mirrors surrounded with reflective nacreous flakes where the two element cooperate additively without interfering with each other to provide high brightness retroreflective sheets (abstract) where the construction comprises a carrier sheet, microspheres, dielectric mirrors on the microspheres which do not cover the entire embedded portion, and a base layer comprising a binder and reflective nacreous pigment flakes (col. 3, lines 59-66, col. 4, lines 51-61, col. 5, lines 58-62, and Fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the binder in Bartoli could additionally contain reflective nacreous pigment flakes to enhance brightness of the sheet as taught in Bingham or as a conventionally known additive to the binder as taught in Bartoli (Bingham, col. 3, lines 3-14 and Bartoli, abstract, [0010] and [0015] which discloses the desire for a highly visible surface and [0037]). 
Regarding claim 3, the aluminum layers in Bartoli are localized reflective layers (Figs. 2 or 4).
Regarding claims 4-6, Bartoli discloses the isles covering about 30% total surface area ([0034]) but does not specifically disclose individual amounts for a microsphere that the isles cover. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of coverage for an individual microsphere is a matter of design choice of how much each microsphere should be covered with the aluminum film to achieve a desired level of retroreflection and intended pattern ([0010], [0012], [0024], [0031], [0034], and Fig. 6). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in percentage of coverage of a microsphere or angular arc coverage of a microsphere involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 7
Regarding claim 8, the flower pattern in Bartoli is not considered a regular pattern so the microspheres that do not comprise the reflective layer may be considered randomly and individually dispersed. Further, Bartoli teaches how to make a design based on the use of the reflective layer, it would have been obvious as a matter of design choice to randomly disperse microsphere which do not contain the aluminum reflective layer. “[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. 
Further regarding claim 8, claim 8 contains a limitation, the transparent microspheres that do not contain primary reflective layer are randomly and individual dispersed,” which defines a product by how the product was made. Thus, claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply microspheres with a primary reflective layer dispersed with microspheres that do have a primary reflective layer. Bartoli discloses such a product as discussed above.
Regarding claim 9, claim 9 contains a limitation, the primary reflective layers are locally-laminated reflective layers, which defines a product by how the product was made. Thus, claim 9 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the 
Regarding claims 10 and 11, Bartoli discloses the binder layer may have a color ([0007]) where at least one example has a binder that contains a colorant ([0037]) but does not generally disclose the binder comprising colorant where that colorant is fluorescent pigment.
Bingham discloses the binder containing coloring agents including fluorescent pigments (col. 6, lines 14-20).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the binder in Bartoli could include a colorant as taught in Bartoli and Bingham and specifically a fluorescent pigment as taught in Bingham to give the binder a colored or fluorescent appearance (Bartoli, [0007] and Bingham, col. 6, lines 14-20).
Regarding claim 12, Bartoli disclose the reflective layer being aluminum (metal) (abstract and [0007]).
Regarding claim 14, Bingham discloses the particles being nacreous (abstract).
Regarding claim 15, Bartoli discloses an example where the amount of reflective flake powder is 5 parts by weight ([0037]) and Bingham teaches about 8 to 35 weight percent (col. 7, lines 4-7). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of reflective flakes in the binder may be 5 parts by weight as taught in Bartoli as a conventionally known amount to include in the binder or about 8 weight percent as taught in Bingham to provide desired reflectivity (Bingham, col. 7, lines 9-11) where about 8 weight percent is considered to 
Regarding claim 16, Bingham discloses the reflective flakes as flakes which is considered the same shape as plate-like (col. 6, lines 25-31) with a largest dimension of 5 to 80 microns (col. 6, lines 33-37) and a thickness of 30 to 60 millimicrons (nm) (col. 6, lines 47-52) which gives a ratio of at most 0.006.  Although Bingham does not give the individual ratio for the width and length, Bingham teaches that when the size of the flakes decrease below 10 microns, there is a tendency for the flakes to orient and below 5 microns to orient such that the edges rather than their major surfaces contact the microspheres to result in more scattering of light and less efficient retroreflecting structure (col. 6, lines 55-66) so that it would be obvious to one of ordinary skill in the art at the time of the invention that the flakes in Bartoli in view of Bingham should have the width and length of the flake be designed to prevent undesirable orientation and the dimensions should be at least 5 microns so the ratio in the width and length direction would be less than 0.1 as taught in Bingham.
Regarding claim 17, Bartoli discloses that the carrier layer is detachable from the microspheres ([0029]).
Regarding claims 18 and 19, Bartoli discloses the binder attached to fabric for clothing which may be considered a substrate ([0029] and [0016]).
Regarding claim 20, the fabric in Bartoli could be fabric that is sewn to a garment and not fabric of a garment ([0029]). In the alternative, if Bartoli is not considered to specifically disclose an additional substrate on the binder that is configured to be attached to fabric. Bingham discloses a base layer or binder layer (col. 5, lines 58-59), .
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham in view of Bartoli.
Regarding claims 1 and 2, Bingham discloses a retroreflective construction comprising a monolayer of transparent microspheres with associated dielectric mirrors surrounded with reflective nacreous flakes where the two element cooperate additively without interfering with each other to provide high brightness retroreflective sheets (abstract and col. 2, lines 44-64) where the construction comprises a carrier sheet, microspheres, dielectric mirrors on the microspheres which do not cover the entire embedded portion, and a base layer comprising a binder and reflective nacreous pigment flakes (col. 3, lines 59-66, col. 4, lines 51-61, col. 5, lines 58-62, and Fig. 1).
Bingham does not disclose a coefficient of variation of greater than 0.05 or 0.10
Bartoli discloses a retroreflective high visibility printed product on a substrate including fabrics comprising two mirror layers on glass microspheres (abstract). Specifically, Bartoli discloses an article of clothing comprising a layer of fabric, a binder layer, microspheres with partially demetallized aluminum layer (primary reflective layers) which are referred to as isles between the binder and microspheres, and carrier web which is removable ([0011]-[0012], [0026], [0029] and Fig. 4). The isles are embedded 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the reflective layers in Bingham could be patterned as taught in Bartoli to have a retroreflective article with enhanced aesthetics (Bartoli, [0007] and [0010]). Although Bingham in view of Bartoli does not specifically disclose a coefficient of variation of greater that 0.05 or 0.10, it would have been obvious to one of ordinary skill in the art as a matter of design choice how much each microsphere should be covered with the dielectric reflective film to achieve a desired level of retroreflection and intended pattern including patterns where the coefficient of variation is greater than 0.10 ([0010], [0012], [0024], [0031], [0034], and Fig. 6). 
Regarding claim 3, Bingham discloses localized reflective layers (Fig. 1).
Regarding claims 4-6, Bingham in view of Bartoli discloses the article of claim 1 as discussed above. Bartoli discloses the isles covering about 30% total surface area ([0034]) but does not specifically disclose individual amounts for a microsphere that the isles cover. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of coverage for an individual microsphere is a matter of design choice how much each microsphere should be covered with the dielectric reflective film in Bingham to achieve a desired level of retroreflection and intended pattern as taught in Bartoli (Bartoli, [0010], [0012], [0024], [0031], [0034], and Fig. 6). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in percentage of coverage of 
Regarding claims 7-8, Bingham in view of Bartoli discloses the article of claim 1 as discussed above. Bingham does not specifically disclose microspheres which do not contain reflective layers. Bartoli discloses a pattern where the isles are printed flowers and the sea is the background where the background has to have at least 5% and at most 95% of the microspheres do not have an aluminum reflective layer (Fig. 6 and [0031]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that some microspheres of at least 5% to no more than 95% in Bingham could have no reflective layer as part of the design as taught in Bartoli (Bartoli, Fig. 6).
Specifically regarding claim 8, the flower pattern in Bartoli is not considered a regular pattern so the microspheres that do not comprise the reflective layer may be considered randomly and individually dispersed. Further, Bartoli teaches how to make a design based on the use of the reflective layer, it would have been obvious as a matter of design choice to randomly disperse microsphere which do not contain the aluminum reflective layer. “[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. 
Further regarding claim 8, claim 8 contains a limitation, the transparent microspheres that do not contain primary reflective layer are randomly and individual dispersed,” which defines a product by how the product was made. Thus, claim 8 has a 
Regarding claim 9, claim 9 contains a limitation, the primary reflective layers are locally-laminated reflective layers, which defines a product by how the product was made. Thus, claim 9 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply localized reflective layers. Bingham discloses such a product as discussed above for claim 3 (see Figs. 1 and 2).
Regarding claims 10 and 11, Bingham discloses the binder containing coloring agents including fluorescent pigments (col. 6, lines 14-20).
Regarding claim 12, Bingham discloses the reflecting layer being a dielectric mirror (col. 2, lines 47-50). Bingham does not disclose the reflecting layer being a metal reflecting layer.
Bartoli discloses a reflecting layer which is aluminum (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the reflecting layer in Bingham could be an aluminum reflecting layer as taught in Bartoli to achieve a higher retroreflectivity (Bartoli, [0015]).
Regarding claim 13, Bingham discloses a dielectric mirror with two or more succeeding layers of alternative refractive index (col. 4, line 55 to col. 5, line 3).
Regarding claim 14, Bingham discloses the particles being nacreous (abstract).
Regarding claim 15, Bingham teaches about 8 to 35 weight percent (col. 7, lines 4-7) where about 8 weight percent is considered to overlap 7.5 wt. percent since the term “about” is considered to include values slightly below the value. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 16
Regarding claim 17, Bingham discloses a detachable carrier layer (Fig. 1 and col. 7, line 66 to col. 8, line 3).
Regarding claims 18-20, Bingham disclose the article having an adhesive and release layer either of which may be considered a substrate or support which attaches to a fabric which alternatively may be considered the substrate (col. 7, lines 50-65) where the fabric is for clothing (garment) (col. 2, lines 29-41 and col. 7, line 60).
In the alternative, claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli in view of Bingham as applied to claim 1 above, and further in view of Lightle et al. (US 6,153,128).
Bartoli in view of Bingham discloses the article of claim 1 as discussed above. To the extent, Bartoli is not considered to disclose microspheres without the aluminum reflective coating, Lightle discloses a retroreflective article with first and second segments comprising a binder layer and microspheres embedded in the layer where the first segment has a reflective metal layer on the embedded portions and the second segment does not which allows the color of the underlying binder to be seen (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that some of the microspheres in Bartoli could have no reflective coating as taught in Lightle so that the article can exhibit different degrees of retroreflectivity and different colors (Lightle, col. 2, lines 58-67). It would have further been obvious that amount of uncoated microspheres would be dependent on the amount of color that is desired to be seen. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of 
Specifically regarding claim 8, it would have been obvious as a matter of design choice to randomly disperse microsphere which do not contain the aluminum reflective layer to have a random pattern of different degrees of retroreflectivity and different colors (Lightle, col. 2, lines 58-67). “[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. 
Further regarding claim 8, claim 8 contains a limitation, the transparent microspheres that do not contain primary reflective layer are randomly and individual dispersed,” which defines a product by how the product was made. Thus, claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply microspheres with a primary reflective layer dispersed with microspheres that do have a primary reflective layer. Bartoli in view of Bingham and Lightle discloses such a product as discussed above.

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Regarding the rejection over Bartoli in view of Bingham, Applicant argues that at least a portion of the embedded surface area of the microsphere must not be covered by a primary reflective layer and that reflective particles are adjacent to these portions to provide secondary reflection but that in Bartoli the particles are covered by a partial film of aluminum and the remaining portion is covered by a dielectric film both of which are reflective so that the entire embedded area of the microsphere is covered by a primary reflective layer. Specifically regarding claims 4 and 7, Applicant argues since the embedded portion of the microspheres in Bartoli are covered entirely with the aluminum and dielectric layers, 100% of the embedded portion of the microsphere is covered and all the microspheres are covered. Regarding claim 12, Applicant argues that one of ordinary skill in the art would not replace the dielectric layer with metal since the invention is to having a portion of a metal layer and a portion of a dielectric layer.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a portion of the embedded microsphere does not contain a reflective layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Examiner respectfully disagrees that both the aluminum and dielectric layers in Bartoli must be considered the claimed primary reflective layer. The primary reflective layer is only defined as a material that covers a portion of the embedded portion of the microsphere and that there are portions not covered by that material or layer. Bartoli specifically discloses this limitation by having an aluminum material that 
Given the explanation above, regarding the rejection over claims 4 and 7, the aluminum material is not considered to cover 100% of the embedded material or 100% of the microspheres on the article. Thus, for the reasons discussed in paragraphs 9 and 10 above, Bartoli is considered to teach the claim limitations of instant claims 4 and 7. Regarding claim 12, since the aluminum material is considered the primary reflective layer, Bartoli is considered to disclose the primary reflective layer bring metal.
Regarding the rejection over Bingham in view of Bartoli, Applicant argues the dielectric mirrors in Bingham cover the entire surface of the embedded portion of the microsphere citing that the flake are disposed behind the dielectric mirrors and the light reflected by the flakes pass through the dielectric mirrors at least twice to be reflected by the sheet so that Applicant argues there is no arrangement where light passes through the microsphere to the flakes without also passing through the dielectric mirrors. Applicant argues one of ordinary skill in the art would not look to the figures which are generic, descriptive representations and do not contain all the features as shown in a realistic manner to determine the coverage of the dielectric mirrors. Thus, Application argues the combination is improper since the dielectric mirror in Bingham 
Examiner respectfully disagrees. The figures in Bingham clearly show that the dielectric layer does not cover an embedded portion of the microsphere (see Fig. 1 and Fig. 2 which shows an individual microsphere where the flakes cover the entire embedded portion and that dielectric mirror covers only a portion of the embedded microsphere). Although the figures are intended to be non-limiting, there is no reason to assume the figures show incorrect structural features. Bingham discloses that the figures are nonlimiting but states for example that the microspheres do not need to be uniform in diameter or packed uniformly (col. 3, lines 51-56) which is not the same as stating the drawn structure may be incorrectly represented. If the figures are descriptive, the description clearly shows that there is at least some portion of the embedded microsphere that is not covered with the dielectric mirror and is covered with the flakes. Still further, the figures clearly show that the entire embedded portion is covered with 
Further, the paragraph cited by Applicant is specifically referring to the portion of the microsphere that is covered with both the electric mirror and reflective nacreous flakes and specifically refers to the areas where the flakes are behind the dielectric mirror (“Surprisingly, the dielectric mirrors and reflective nacreous pigment flakes cooperate essentially additively to provide a retroreflective sheet with enhanced brightness. Surprisingly, although the reflective nacreous pigment flakes are disposed behind the dielectric mirrors…,” col. 3, lines 3-8). The section referenced by Applicant neither addresses the area that is not covered by the dielectric mirror nor discloses that such an area does not exist. Thus, one of ordinary skill in the art would not assume based on this disclosure that the figures are incorrect or incomplete and Bingham is considered to disclose an arrangement where a dielectric mirror covers only a portion of the embedded portion of the microsphere and the flakes may cover the remaining portion. Further, it would still have been obvious that only a portion of the embedded portion must be covered based on the teachings in Bartoli which teaches the advantages of such a pattern (Bartoli, [0007] and [0010]). Thus, Bingham alone or in combination with Bartoli are considered to disclose a portion of the embedded portion of the microsphere being covered with a reflective layer.
Regarding claim 4, for the reasons discussed above, Bingham alone or in view of Bartoli is considered to disclose a portion of the embedded surface area being covered with the dielectric mirror so for the reasoning set forth in the rejection (see paragraph 30 above), Bingham in view of Bartoli is considered to render obvious the claim limitation.
Regarding claim 7, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nothing in Bingham is consider to discourage a pattern of microspheres some of which are covered with the dielectric mirror and some of which are not. Although Bingham is not considered to specifically teach such a pattern, Bingham is not considered to teach away from it either. Bartoli provides motivation for why one of ordinary skill in the art would desire a pattern so it would have been obvious that Bingham could be modified to also have a pattern.
Regarding claim 8, the terms “randomly” and “individually” are considered product-by-process limitations as discussed above because they have to do with the intention of how the design is laid out and not the structure of the design itself. Thus, the 
Regarding claim 12, the fact that aluminum may let less light pass through the layer, does not mean that the dielectric layer in Bingham cannot be replaced by the aluminum layer taught in Bartoli since as discussed in the remarks some light will still pass through. Examiner would also like to note, that thickness of a layer will determine the amount of light allowed to pass, and one of ordinary skill in the art is capable of designing a reflective layer made of aluminum to allow the amount of light desired to pass through. Thus, the substitution is considered proper.
Regarding the rejection over Bartoli in view of Bingham and Lightle for claim 1, Applicant argues there is some passage of light allowed in the arrangement in Bartoli so that colors of the binder layer will be visible so there is no need to have microspheres without any reflective films as taught in Lightle since the color is already visible in the article in Bartoli.
Examiner respectfully disagrees. Although some color may be visible through the partially transmissive coating Bartoli, a person of ordinary skill in the art would understand that a color will be different between a partially transmissive layer and a more fully transmissive layer. The reason for combination is still considered valid and one of ordinary skill in the art would be motivated to include microspheres with no light interfering layers to see a different color effect from the layer below.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections overs the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783